Title: From Alexander Hamilton to James McHenry, 21 June 1799
From: Hamilton, Alexander
To: McHenry, James


[New York] June 21. 1799

I thank you My Dear Sir for the military figures you have sent me. Tactics you know are literally or figuratively of very comprehensive signification. As people grow old they decline in some arts though they may improve in others. I will try to get Mrs. Hamilton to accompany in games of Tactics new to her. Perhaps she may get a taste for them & become better reconciled to my connection with the Trade-Militant.
I will endeavour to get the Book you mention.
Adieu Yr
A H
In answer to a private letter long since received from you I ought to tell you that I am in the habit of writing to General Washington.

Secy of War
